UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7657


JAMES BENNETT WALLER, JR.,

                Petitioner - Appellant,

          v.

FRANK PERRY,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cv-00763-WO-LPA)


Submitted:   February 23, 2016             Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Bennett Waller, Jr., Appellant Pro Se.     Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James     Bennett      Waller,     Jr.      seeks       to    appeal         the     district

court’s    order     accepting      the       recommendation              of    the    magistrate

judge    and     denying       relief    on     his       28    U.S.C.          §    2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate         of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial       showing         of        the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.     Cockrell,           537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Waller has not made the requisite showing.                           Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,      and   dismiss       the    appeal.              We    dispense          with    oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3